

117 HR 2788 : VA Equal Employment Opportunity Counselor Modernization Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 2788IN THE SENATE OF THE UNITED STATESMay 19, 2021 Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to eliminate the cap on full-time employees of the Department of Veterans Affairs who provide equal employment opportunity counseling.1.Short titleThis Act may be cited as the VA Equal Employment Opportunity Counselor Modernization Act.2.Elimination of cap on full-time employees of the Department of Veterans Affairs who provide equal employment opportunity counseling(a)In generalSection 516 of title 38, United States Code, is amended—(1)by striking subsection (g); and(2)by redesignating subsection (h) as subsection (g).(b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report regarding the effect of the amendment under subsection (a).Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk